Citation Nr: 0841940	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension with special 
monthly pension (SMP).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter denial rendered in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which entitlement to nonservice-connected 
pension with SMP benefits was denied.

The veteran submitted a notice of disagreement in February 
2007 and timely perfected his appeal in May 2007.  In 
November 2007, he requested reconsideration of his claim, 
explaining that he had needed to withdraw an amount in excess 
of $20,000 to pay for his and his wife's medical care.

In August 2008, the RO determined that the veteran's corpus 
of estate was a bar to benefits.  This was explained to the 
veteran in a supplemental statement of the case dated in 
August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It has been determined that the veteran's corpus of estate is 
a bar to benefits.  However, the evidence of record reflects 
that the largest asset the veteran holds is in the form of 
investments, including stocks, bonds, and a retirement fund.  
The corpus of estate valuation conducted in August 2008 was 
based on information provided by the veteran in late 2007. 

The market, however, has fallen steeply since the value of 
the corpus of estate was valued.  

In addition, the veteran and his wife noted that there were 
substantial outstanding medical debts at the time they 
furnished the required information concerning their assets 
and expenses to the RO in November and December 2007.  

The Board finds it is highly probable that the valuation of 
the veteran's assets used to calculate the August 2008 
determination of the veteran's corpus of estate is no longer 
accurate and, in addition, observes that there were 
significant and unusual medical expenses outstanding at that 
time.  Remand is required to determine the value of the 
veteran's estate. 

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran all relevant 
notice concerning claims for nonservice-
connected pension with SMP.

2. After collecting all necessary 
information from the veteran, assess the 
veteran's financial status, including 
updated calculation of his net worth and 
updated calculation of his monthly income 
and expenses (including all appropriate 
offsets for unreimbursed medical 
expenses).

3. Readjudicate the claim for nonservice-
connected pension with SMP.  Such 
readjudication should include a finding 
as to whether the veteran's countable 
income precludes him from receiving 
nonservice-connected pension with SMP and 
an updated finding as to whether his 
current net worth precludes him from 
receiving nonservice-connected pension 
with SMP.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
opportunity to respond.

The case should then be returned to the Board for further 
appellate review, if otherwise in order. No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




